Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on July 27, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1-6, 8-11, 13-16 and 20-22 are currently pending. Claims 1, 3, 10 and 21 have been amended by Applicants’ amendment filed 07-27-2022. No claims have been added or canceled by Applicants’ amendment filed 07-27-2022.

Applicant's election with traverse of Group I, claims 1, 3 and 6-20, directed to a method of identifying a cysteine containing protein as a binding target for a small molecule fragment; and the election of Species without traverse as follows: 
Species (A): wherein the species of cysteine-containing protein is a protein as disclosed in Table 3 (claim 10); 
Species (B): wherein species of small molecule fragment of Formula (I) is electrophile 7 (instant claim 12), having the structure below:
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
;
Species (C): wherein the small molecule F is as described in Figure 3 (claim 16); 
Species (D): wherein the species of cysteine-reactive probe of Formula (II) is IA-alkyne probe 1 of Figure 3 (claim 17) having the structure below: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
; and
Species (E): wherein the species of what the affinity handle comprises is as described in claim 19 (claim 19), in the reply filed on April 5, 2021 was previously acknowledged.  

Claims 2, 4 and 5 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 5, 2021.

Claims 9, 11, 14, 15 and 20 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 

The restriction requirement was deemed proper and was made FINAL.

Please Note: instant claim 16 depends from canceled claim 12, therefore, claim 16 will not be examined on the merits.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 1, 3, 6, 8, 10, 13, 21 and 22 are under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on July 5, 2022 have been considered.  Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed June 2, 2020 claims the benefit of US Patent Application No. 15/331,745 (now US Patent No. 10670605), which claims the benefit of US Provisional Patent Application No. 62/345,710, filed June 3, 2016; and US Provisional Patent Application No. 62/244,881, filed October 22, 2015.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed July 5, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn.


Maintained Objections/Rejections
Objection to Markush Language
The objection to claim 21 is maintained to because of the following informalities: Claim 21 recites, for example, “wherein the affinity handle is further conjugated to an affinity ligand consisting of a chromophore, a labeling group, or a combination thereof”, such that claim 21 improperly state the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein the affinity handle is further conjugated to an affinity ligand selected from the group consisting of a chromophore, a labeling group, and a combination thereof”. 
Appropriate correction is required.


Double Patenting
The rejection of claims 1, 3, 6, 8, 10, 13, 21 and 22 is maintained on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10782295 for the reasons of record.

Response to Arguments
In the response filed 07-27-2022, Applicant requested that the rejection be held in abeyance. Thus, Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.

Claim Rejections - 35 USC § 112(b)
The rejection of claim 1, 3, 6, 8, 10, 13, 21 and 22 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 is indefinite for the recitation of the term “a sample in vitro derived from a first cell solution” in lines 3-4 because the step of “obtaining” is unclear and difficult to decipher, such that it is unclear whether the cysteine-reactive probe-protein complexes are obtained from a sample while “in vitro”, or whether the sample is an “in vitro-derived sample” from the first cell solution treated with a small molecule fragment and, thus, the metes and bounds of the claim cannot be determined.
The rejection of claim 1 is maintained as being indefinite for the recitation of “small molecule fragment” in lines 4-5 because the structure of the small molecule fragment used to treat the cell solution is unclear; wherein it is unclear whether the cell solution is treated with a small molecule fragment comprising the structure of Formula (I) in line 10; whether the cell solution is treated with a small molecule fragment represented by “F” as described in line 15; whether small molecule fragment “F” has the structure of Formula (I); and/or how treatment with a small molecule fragment results in a probe-protein complex and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “has a molecular weight of between about” in line 5 because it is unclear what component of claim 1 has the recited molecular weight, and whether the ‘first cell solution treated with a small molecule fragment’ has a molecular weight of between about 150 Da and 500 Da; or whether the ‘small molecule fragment’ has a molecular weight of between about 150 Da and 500 Da and, thus, the metes and bounds of the claim cannot be determined.	Claim 1 is indefinite for the recitation of the term “the structure of Formula (I): RM-C(O)-F” in lines 9-10 because it is unclear how “the structure of Formula (I): RM-C(O)-F” (the small molecule fragment) is related to the “F” (the small molecule fragment moiety) of Formula (I), such that it is unclear whether “F” for the small molecule fragment has the structure RM-C(O)-F, or whether “F” is some other molecule, moiety, or functionality and, thus, the metes and bounds of the claim cannot be determined.
	Claim 3 is indefinite for the recitation of the term “the sample further comprises obtaining a second group” in lines 1-2 because it is completely unclear how “the sample” further comprises a step of “obtaining a second group” of cysteine-reactive probe-protein complexes from a sample and, thus, the metes and bounds of the claim cannot be determined.
	Claim 6 is indefinite for the recitation of the term “further comprising contacting the second cell solution with a second cysteine-reactive probe to generate a second group of cysteine-reactive probe-protein complexes” because claim 6 depends from claim 3, which already recites obtaining the second group of cysteine-reactive probe-protein complexes”, such that it is unclear how the complexes are generated in the second cell solution after they have already been obtained as recited in claim 3 and, thus, the metes and bounds of the claim cannot be determined.
	Claim 8 is indefinite for the recitation of the term “the set of cysteine-reactive probe-protein complexes” in line 3. There is insufficient antecedent basis for the term “the set of cysteine-reactive probe-protein complexes” in the claim.
	Claim 13 is indefinite for the recitation of the term “the Michael acceptor moiety comprises an alkene or an alkyne moiety” in lines 1-2 because it is unclear which portion of the cysteine-reactive probe binds the protein when the cysteine-reactive probe has both a reactive moiety that is an alkyne AND an alkyne affinity handle as recited in claim 1 and, thus, the metes and bounds of the claim cannot be determined.
Claims 10, 21 and 22 are indefinite insofar as they ultimately depend from instant claim 1.

Claim Rejections - 35 USC § 101
The rejection of claims 1, 3, 6, 8, 10, 13, 21 and 22 is maintained under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See; Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at: http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf (“Nature-Based Products Examples”).  This rejection is proper.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., a law of nature, natural phenomenon, or natural product); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In the instant case, the claims are directed to a natural phenomenon, which is the natural presence of complexes formed by small molecule fragments and/or probe molecules bound to a cysteine residue of a cysteine containing protein. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, claim(s) 1, 3, 6, 8, 10, 13, 21 and 22 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
In the instant case, claim 1 is broadly directed to a method of identifying a cysteine-containing protein as a binding target for a small molecule fragment, comprising the steps of: (i) obtaining a first group of cysteine-reactive probe protein complexes from a sample in vitro derived from a first cell solution treated with a small molecule and a cysteine-reactive probe, wherein the small molecule fragment is non-naturally occurring and has the structure of Formula (I): RM-C(O)-F; and the cysteine-reactive probe has the structure of Formula (II): RM-C()C)-AHM; and (ii) analyzing the set of cysteine-reactive probe-protein complexes by a proteomic analysis comprising a mass spectrometry method; and (iii) based on step (ii), identifying a cysteine containing protein as a binding target for the small molecule fragment.
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a process, thus, the instant claims are directed to a statutory category. Step I [YES].
Proceeding to Step IIA – Prong One of the analysis, which asks if the claimed invention is directed to a judicial exception, such that claims 1, 3, 6, 8, 10, 13, 21 and 22 are drawn to natural phenomenon in the form of naturally occurring cysteine-containing proteins in cells and/or in cellular solutions (e.g., enzymes, transporters, receptors, kinases, signaling proteins, capsase-8, EZH2, ACAT1, etc.) that bind non-naturally occurring small molecule fragments having Formula (I) (e.g., toxins, drugs, protein fragments, nucleic acids, antibiotics, small organic molecules, peptides, enzymes, protein agonists or inhibitors, etc.); and/or non-naturally occurring cysteine-reactive probes having Formula (II) (e.g., small molecules, pollutants, drugs, metabolites, toxins, agonists, antagonists, etc.) that form complexes with naturally-occurring proteins in cells and/or cellular solutions, such that the formation of cysteine-reactive probe-protein complexes are correlated with naturally occurring cysteine-containing proteins that are binding targets for small molecule fragments; and to an abstract idea in the form of mathematical concepts and/or mental process can be performed in the human mind (including observation, judgement and opinion) in the form of analyzing and identifying; and/or the use of a general computer to carry out generic computer functions such as encompassed by the steps of obtaining a set of cysteine-reactive probe-protein complexes, analyzing the cysteine-reactive probe-protein complexes by proteomic analysis comprising a mass spectrometry method, and identifying a cysteine containing protein as a binding target for the small molecule fragment. The claims broadly recite a method comprising: (i) obtaining a set of cysteine-reactive probe-protein complexes from a sample comprising a first cell solution treated with a small molecule fragment of Formula (I), and a cysteine reactive probe of Formula (II); (ii) analyzing the set of cysteine-reactive probe-protein complex by a mass spectrometry method; and (iii) based on (ii), identifying a cysteine-containing protein as the binding target for the small molecule fragment. The claims recite a natural phenomenon and an abstract idea, which falls within the groupings of abstract ideas enumerated in the 2019 PEG including encompassing mathematical concepts, equations, and calculations that can be carried out in the human mind, and/or by using a general computer that performs routine and conventional functions, as well as, mental process performed in the human mind including concepts such as observation, evaluation, judgement, and opinion. Thus, under the revised Step IIA analysis, the claims are directed to a natural phenomenon, and to an abstract idea. Step IIA – Prong One [YES].
Step IIA - Prong Two asks whether the claim recites additional elements that integrate the exception into a practical application of the exception. The claims are directed to a natural phenomenon in the form of naturally occurring cysteine-containing proteins that bind to naturally and/or non-naturally occurring small molecules and/or probes having Formula (I) and/or Formula (II) to form cysteine reactive probe-protein complexes; and to an abstract idea including observation, evaluation, judgement and opinion; and mathematical relationships and calculations including the use of a generic computer to carry out generic computer functions. There are no meaningful limits on the judicial exceptions. The limitations simply describe a vague process of obtaining a set of cysteine-reactive probe-protein complexes from a sample comprising a cell solution; analyzing the set; and identifying a cysteine containing protein. The claims do not provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)). Claim 1 recites, “obtaining a first group of cysteine-reactive probe-protein complexes from a sample in vitro derived from a first cell solution treated with a small molecule fragment of Formula (I) and a cysteine reactive probe having Formula (II), wherein the small molecule fragment is a non-naturally occurring molecule”; “analyzing the set of cysteine-reactive probe-protein complexes by a proteomic analysis comprising a mass spectrometry method”; and “based on step (b) identifying a cysteine-containing protein as a binding target for the small molecule fragment”. These limitations simply describe a process of collecting and analyzing information, which is analogous to “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); as well as, “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Moreover, many of Applicant’s process steps can be practiced as a mental process performed in the human mind, by pen and paper, or through the use of a generic computer, for example, “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Hence, these limitations are akin to an “abstract idea itself” which was at issue in Alice Corp. and has been identified among non-limiting examples to be an abstract idea. Additionally, the dependent limitations of claims 3, 6, 8, 10, 12, 13, 21 and 22 also suffer from the same issue. In other words, the dependent limitations do not rectify the rejection of the independent claim. By way of example, the limitations of claim 3 provides, “wherein the sample further comprises a second cell solution”; and claim 10 recites “wherein the cysteine containing protein is a protein in Table 3”; and claim 21 recites “wherein the affinity handle is further conjugated to an affinity ligand comprises a chromophore, a labeling group, or a combination thereof”, which are analogous to “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Thus, the claims do not integrate the judicial exceptions into a practical application of the exceptions. Step IIA – Prong Two [NO].
Proceeding to Step IIB of the analysis: the question then becomes what element or what combination of elements is sufficient to amount to significantly more than the abstract idea? 
The claims amount to nothing more than small molecule fragments bounds to proteins including cysteine residues of a cysteine containing protein, wherein such small molecule fragments bound to in a proteins are well known, purely conventional or routine in the art. For example, it was known that the sulfur-containing amino acids cysteine and methionine are most responsive to oxidation, and that enzyme catalyzed reaction by which a nucleophilic side chain residue of an amino acid in a protein is modified can be described as the covalent addition of an electrophilic chemical group to the nucleophilic electron-rich atom in the side chain of the amino acid, wherein the electrophile is part of a co-substrate, which is the donor fragment of the electrophilic fragment; and that the thiol group reacts with nearly all physiological oxidants such that different mixtures of products are generated in biological compartments, including mixed disulfides of low molecular weight molecules as evidenced by Bischoff et al. (Journal of Proteomics, 2012, 75, 2275-2296; pg. 2280, col 1, first partial paragraph; pg. 2279, col 2; pg. 2282, Figure 16; pg. 2283, col 1, first full paragraph, lines 1-2; pg. 2283, col 2, first full paragraph); it was known that covalent kinase inhibitors can be selected that target EGFR (PF-6274484, 1) and BTK (ibrutinib, 2) (Fig. 1a), wherein inhibitors 1 and 2 both use -unsaturated amide electrophiles (hereinafter referred to as Michael acceptors) to covalently react with active-site cysteines in the ATP-binding pockets of the target kinases, such that alkynylated variants of inhibitors 1 and 2 (probes 3 and 4, respectively; Fig. 1a); that initial ABPP experiments were performed in A431 and Ramos cells, which possess high levels of primary inhibitor targets EGFR and BTK, respectively, such that in vitro and in situ reactivity of probes 3 and 4 were evaluated by gel-based ABPP, wherein cell lysates or cells were treated with probes, and then reacted with an azide-rhodamine (N3-Rh) reporter tag under copper-catalyzed azide-alkyne cycloaddition conditions, and probe-labeled proteins visualized by in-gel fluorescence scanning; and that competitive ABPP experiments, where proteomes or cells were pre-treated with inhibitors 1 and 2 facilitated detection of specific targets, wherein in probe 3-treated A431 cells, concentration-dependent and inhibitor 1-competed labeling of an 150 kDa membrane protein that presumably represented EGFR as shown in Figure 1b of Supplementary Results as evidenced by Lanning et al. (HHS Public Access, Author Manuscript, 1-26; published in Nature Chemical Biology, 2014; 10(9): 760-767; pg. 3, first and second full paragraph, lines 1-11; and pg. 18, Figure 1a and 1b); that chemical probes have great potential for identifying functional residues in proteins in crude proteomes, wherein labeling sites of chemical probe based on sulfonyl fluorides (SFs) on plant and animal proteomes are studied; that chemical proteomics has been expanded by including reactivity probes, which carry a reactive group, wherein reactivity probes globally identify hyperactive amino acids in proteomes, such that iodoacetamide probes, for example, preferentially react with hyperactive cysteine residues when used at low concentrations; and that to expand this application beyond cysteine residues, new chemical probes are need to target other amino acids and facilitate the functional characterization of diverse proteins as evidenced by Gu et al. (Chemistry & Biology, 2013, 20, 541-548; of record; Abstract; and pg. 541, col 2, first full paragraph); that nature accomplishes covalent modification of proteins through a range of post-translational modifications that in turn mediate protein activity, wherein common post-translational modifications include the phosphorylation, oxidation and polyprenylation of cysteine as evidenced by Chalker et al. (Chem. Asian J., 2009, 4, 630-640; of record; pg. 631, col 1, first partial paragraph, lines 1-5 and pg. 633, Figure 1); and that covalent addition of nitric oxide (NO) to cysteine-sulfur in proteins, or S-nitrosylation, plays a pervasive role in the physiological and pathophysiological modulation of mammalian protein functions as evidenced by Derakhshan et al. (Nature Protocols, 2007, 2(7), 1685-1691; of record; Abstract, lines 1-2). Moreover, it was known that cysteine residues in proteins and enzymes play an important role in cellular signaling, protein-protein interaction, substrate and metal binding, and catalysis where the unique combination of non-redox function and participation in redox signaling and control has placed many cysteine proteins at the center of drug design and pesticide development as evidenced by Jacob et al. (Chem. Res. Toxicol., 2012, 25, 588-604; of record; Abstract and pg. 589, Figure 1); that small molecule fragments for a target molecule are known in the art, including halo-methyl ketones/amides having the structure below:
	
    PNG
    media_image3.png
    75
    181
    media_image3.png
    Greyscale

wherein the SME refers to a small organic molecule having a molecular weight from about 75 to about 1,500 daltons and having a first functional group reactive with a nucleophile or electrophile on a TM and a second functional group reactive with a ligand candidate or members of a library of ligand candidates; and wherein X is any large number of leaving groups such as halogens, N2, O-R (wherein R can be substituted or unsubstituted), heteroaryl, aryl, alkyl, -N-O-(C=O) aryl/alkyl, -(C=O) aryl/alkyl/alkylaryl and the like, S-Aryl, S-heteroaryl and vinyl sulfones, wherein caspases are expressed in cells in an enzymatically inactive form and become activated by proteolytic cleavage in response to an apoptotic stimulus, such that inactive proenzyme form consists of a large and a small domain (subunit), and wherein such compounds can be administered to treat a targeted disease or condition as evidenced by Prescott et al. (W00242773A2, published May 30, 2002; Abstract, lines 1-2; pg. 1, lines 6-7 pg. 8, lines 15-18; pg. 27, lines 5-6; pg. 28, lines 15-19; pg. 39, lines 20-30; and pg. 43, lines 8-12); and that electrophilic modification of proteins using biological electrophiles; and the treatment of cells with model electrophiles such as ,-unsaturated aldehydes including; malondi-aldehyde, 4-oxononenal, 4-hydroxynonenal (HNE) and HNE analogs; that reaction of HNE with proteins occurs primarily by Michael addition to histidine, cysteine and lysine residues; and determining the sites of Hsp90 and Hsp70 modification is known in the art as evidenced by Jacobs et al. (Accounts of Chemical Research, 2010, 43(5), 673-683; of record; Abstract; pg. 674, col 2, first partial paragraph; pg. 675, Figure 3; pg. 676, col 1, last partial paragraph; and pg. 676, col 2, last partial paragraph, lines 1-2). Thus, the formation, procurement, analysis, and identification of probe-protein complexes was well known, purely conventional or routine in the art. Step IIA [YES].
The instant independent claim is recited at a high level of generality, such that substantially all practical applications of the judicial exception are covered. For instance, the claim is recited without any specificity as to size of the set; the composition of the set; the proteins; the cysteine-reactive probe-protein complexes; the particular sample; the subject (e.g., plants, humans, mammals, environment, etc.); the cell solution; the type of cell (e.g., eukaryotic, prokaryotic, WBC, leukocytes, plasma, microorganisms, etc.); the solution (e.g., biological fluid, buffer, purification solvent, etc.); the binding target; the small molecule fragment having Formula (I); reactive moiety; the leaving group moieties; cysteine-reactive probe of Formula (II); the affinity handle; the site of the particular cysteine residues that bind; the method of obtaining; the method of analysis; the mass spectrometry methods; how the identification is based on step (b); and/or the method of identifying a cysteine containing protein.
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 1 DOES NOT qualify as eligible subject matter.  
Dependent claim(s) 3, 6, 8, 10, 13, 21 and 22 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural phenomenon in claim 1, significantly different. For example, claim 3 encompasses the modified cysteine containing protein of claim 1, wherein the sample further comprises a second cell solution, but they do not add anything that makes the natural phenomenon in claim 1 significantly different.
In light of the above consideration and the new guidance, claims 1, 3, 6, 8, 10, 13, 21 and 22 are non-statutory.  This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Response to Arguments
Applicant’s arguments filed July 27, 2022 have been fully considered and are not found persuasive.  Applicants essentially assert that: (a) instant claim 1 is limited to the in vitro treatment of a cell solution with a non-naturally occurring small molecule fragment, thus, both the small molecule fragment and the cysteine-reactive probe are limited to non-naturally occurring molecules that are not produced naturally within the body of a mammal (See; paragraph [0094]) (Applicant Remarks, pg. 14, last partial paragraph; and pg. 15, first partial paragraph).
Regarding (a), Applicant’s assertion that instant claim 1 is limited to the in vitro treatment of a cell solution with a non-naturally occurring small molecule fragment and, thus, both the small molecule fragment and the cysteine-reactive probe are limited to non-naturally occurring molecules that are not produced naturally within the body of a mammal, is unclear, and is not found persuasive. As an initial matter, the Examiner respectfully points out that proteins comprising reactive cysteines, and cells (including “cellular solutions”) are naturally occurring. Thus, the claims are directed to natural phenomenon in the form of naturally occurring cysteine-containing proteins in cells or cellular solutions (e.g., enzymes, transporters, receptors, signaling proteins, capsase-8, EZH2, ACAT1, etc.) that bind non-naturally occurring small molecule fragments (e.g., toxins, drugs, protein fragments, nucleic acids, small organic molecules, peptides, enzymes, protein inhibitors, etc.); as well as, binding non-naturally-occurring cysteine-reactive probes (e.g., small molecules, pollutants, drugs, metabolites, toxins, agonists, antagonists, etc.) to form cysteine-reactive probe-proteins complexes, where the formation of cysteine-reactive probe-protein complexes is correlated with proteins that are binding targets for small molecule fragments; and to an abstract idea in the form of mathematical concepts and/or mental process can be performed in the human mind (including observation, judgement and opinion) in the form of analyzing and identifying; and/or the use of a general computer to carry out generic computer functions such as encompassed by the steps of obtaining a set of cysteine-reactive probe-protein complexes, analyzing the cysteine-reactive probe-protein complexes by proteomic analysis comprising a mass spectrometry method, and identifying a cysteine containing protein as a binding target for the small molecule fragment. Moreover, the Examiner notes that Applicant has not addressed assertion that the claims are also directed to an abstract idea. Thus, the claims remain rejected for the reasons of record.

Claim Rejections - 35 USC § 102
Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments, filed 07-27-2022.

The rejection of claims 1, 3, 6, 8, 10, 13, 21 and 22 is maintained under 35 U.S.C. 102(a)(1) as being anticipated by Lanning et al. (HHS Public Access, Author Manuscript, 1-26; published in Nature Chemical Biology, epub July 2014, 10, 760-767; and Supplementary Information, 2014, 10, 1-55) as evidenced by CHMP (European Medicines Agency, 2014, 1-140). 
Regarding claims 1, 3, 6, 8, 10, 13, 21 and 22, Lanning et al. teach the global mapping of targets based on protein profiling coupled with quantitative mass spectrometry; and activity-based protein profiling (ABPP) combined with quantitative mass spectrometry (MS) to perform a global and in-depth analysis of proteins targeted by covalent kinase inhibitors in human cancer cells, wherein covalent kinase inhibitors including approved drugs, have defined but limited concentration windows across which selective target inhibition can be achieved (cysteine-containing proteins as binding target for small molecule fragment; and proteomic analysis comprising mass spectrometry, claim 1) (pg. 1, first full paragraph; and pg. 2, last partial paragraph). Lanning et al. teach that covalent kinase inhibitors were selected that target EGFR (PF-6274484, 1) and BTK (ibrutinib, 2) (Fig. 1a), such that inhibitors 1 and 2 both use -unsaturated amide electrophiles (hereinafter referred to as Michael acceptors) to covalently react with active-site cysteines in the ATP-binding pockets of the target kinases, such that alkynylated variants of inhibitors 1 and 2 (probes 3 and 4, respectively; Fig. 1a) comprises the alkyne at positions that would not perturb the intrinsic reactivity of the Michael acceptors nor interfere with target kinase interaction based on established structural-activity relationships, wherein Structures of compounds 1-4 before binding have: Structure 1, C18H14ClFN4O2, mw = 372.8; Structure 2, C25H24N6O2, mw = 440.5; Structure 3, C20H12ClFN4O2, mw = 394.5; and Structure 4, C27H22N6O2, mw = 462 (interpreting inhibitors as non-natural small molecule fragments of Formula (I) between 150-500 Da capable of forming a covalent bond to a cysteine-containing protein (kinase); electrophiles; Michael acceptor moiety; interpreting probes as non-natural cysteine-reactive probes of Formula (II); and alkene or alkyne moiety, claims 1 and 13) (pg. 3, first full paragraph; and pg. 18, Figure 1a), wherein ibrutinib is a drug that is manufactured and synthesized as evidenced by CHMP (pg. 13, first full paragraph, lines 5-6) . The structures of inhibitors 1 and 2 (interpreted as non-natural/synthetic small molecule fragments); and the structures of probes 3 and 4 (interpreted as non-natural/synthetic probes) are shown below:

    PNG
    media_image4.png
    164
    175
    media_image4.png
    Greyscale
       
    PNG
    media_image5.png
    254
    152
    media_image5.png
    Greyscale
      
    PNG
    media_image6.png
    162
    214
    media_image6.png
    Greyscale
     
    PNG
    media_image7.png
    277
    151
    media_image7.png
    Greyscale


Lanning et al. teach that initial ABPP experiments were performed in A431 and Ramos cells, which possess high levels of primary inhibitor targets EGFR and BTK, respectively, such that in vitro and in situ reactivity of probes 3 and 4 were evaluated by gel-based ABPP, wherein cell lysates or cells were treated with probes (0.001-10 micromolar), and then reacted with an azide-rhodamine (N3-Rh) reporter tag under copper-catalyzed azide-alkyne cycloaddition (CuACC or click chemistry) conditions, and probe-labeled proteins visualized by SDS-PAGE and in-gel fluorescence scanning; and that competitive ABPP experiments, where proteomes or cells were pre-treated with inhibitors 1 and 2 (10 micromolar) facilitated detection of specific targets, wherein in probe 3-treated A431 cells, concentration-dependent and inhibitor 1-competed labeling of an 150 kDa membrane protein that presumably represented EGFR as shown in Figure 1b of Supplementary Results (interpreted as obtaining a set of cysteine-reactive probe protein complexes comprising a first cell solution treated with a small molecule fragment; and a cysteine reactive probe; N3-Rh as a reporter group; identifying a cysteine containing protein as a binding target; and not 4-hydroxynonenal or prostaglandin J2, claims 1, 21 and 22) (pg. 3, second full paragraph, lines 1-11; and pg. 18, Figure 1b). Lanning et al. teach that the concentration-dependent labeling of several additional proteins was also detecting in A431 cells and most of these labeling evens were not competed by inhibitor 1; and in probe 4-treated Ramos cells, the concentration-dependent and inhibitor 2-competed labeling of a ~70 kDa soluble protein that presumably represented BTK, along with a handful of additional inhibitor 2-competed labeling events visible at low concentrations of probe, and were not competed by inhibitor 2 (Fig. 1c and Supplementary Figs. 1a and 1b) (pg. 3, second full paragraph, lines 11-18; and pg. 18, Figure 1c). Lanning et al. also teach inhibitors 7, 11 and 14; as well as, probes 8 and 13 (interpreting inhibitors as non-natural small molecule fragments having Formula (I); and interpreting probes non-natural probes having Formula (II), claim 1) (Supplementary Information, pgs. 24, 26 and 31):
    
    PNG
    media_image8.png
    222
    272
    media_image8.png
    Greyscale
    
    PNG
    media_image9.png
    198
    208
    media_image9.png
    Greyscale
    
    PNG
    media_image10.png
    228
    270
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    173
    221
    media_image11.png
    Greyscale
      
    PNG
    media_image12.png
    155
    187
    media_image12.png
    Greyscale

Lanning et al. teach competitive ABPP experiments in vitro and in situ produced IC50 values for inhibitors 1 and 2 blockade of EGFR and BTK-probe labeling, respectively, that generally matched those reported for the same or related compounds using substrate assays (Fig. 1d, Supplementary Fig 1c, 1d, and Supplementary Table 1) (interpreted as an in vitro method; small molecule fragment; probe; obtaining; forming; analyzing; and cysteine-containing protein, claim 1) (pg. 3, last partial paragraph; and pg. 18, Figure 1). Lanning et al. teach that identified proteins that reacted with probes 3 and 4 by combining ABPP with SILCAC (stable isotope labeling by amino acids in cell culture) MS analysis were enriched (Supplementary Fig. 2), such that cancer cells grown in isotopically ‘light’ or ‘heavy’ media with probe 3 or 4 and DMSO enabled a full inventory of all probe-labeled proteins, defined as proteins that showed light:heavy ratios >5, wherein combined analysis of both A431 and Ramos cells treated with probes 3 and 4 identified a total of 29 probe targets (Fig. 2 and Supplementary Tables 2 and 3) (interpreted as identifying a cysteine containing protein as a binding target for the small molecule; a first cell solution and a second cell solution; cysteine-reactive probes are the same; and not the compounds of claim 22, claims 1, 3, 6, 8 and 22) (pg.4, third full paragraph). Lanning et al. teach that targets of irreversible kinase inhibitors discovered in cancer cells by ABPP-SILAC include MAP2K7, MLTK, DUS2L, FAM213A, ALDH1A1 and AHR (interpreting MLTK as a cysteine containing protein as illustrated in Table 3, claim 10) (Supplementary Information, Supplementary Results; pg. 4, Supplementary Table 3).
Lanning et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed July 27, 2022 have been fully considered and are not found persuasive.  Applicants essentially assert that: (a) the Examiner has not demonstrated that the small molecule fragment is specifically limited to non-naturally occurring small molecule fragments having the structure of Formula (I), and the cysteine-reactive probe is specifically limited to non-naturally occurring probes having the structure of Formula (II) (Applicant Remarks, pg. 17, second full paragraph).
Regarding (a), Applicants’ assertion that the Examiner has not shown that the small molecule fragment is specifically limited to non-naturally occurring small molecule fragments having the structure of Formula (I), and the cysteine-reactive probe is specifically limited to non-naturally occurring probes having the structure of Formula (II), is not found persuasive. It is noted that Applicant does not assert that the small molecule fragment and the cysteine-reactive probe of instant claim 1 is not taught by Lanning et al. As an initial matter, Lanning et al. teach inhibitors such as PF-6274484 (interpreted as small molecule fragment), wherein the designation PF-6274484 indicates that this compound was synthesized by Pfizer in its laboratories. It is noted that PF6274484 has a molecular weight of 485.9 g/mole. Additionally, Ibrutinib is a synthetic BTK inhibitor commercially marketed as a drug, wherein Ibrutinib has a molecular weight of 440.5 g/mole (interpreted as small molecule fragment). Moreover, please see Lanning et al. describing the synthesis of probes and inhibitors (Supplementary Information, General Synthetic Methods; end of Supp. Info., pgs. 1-21). Lanning et al. clearly teach:
(i)	covalent kinase inhibitors were selected that target EGFR (PF-6274484, 1) and BTK (ibrutinib, 2) (Fig. 1a), wherein inhibitors 1 and 2 both use -unsaturated amide electrophiles (hereinafter referred to as Michael acceptors) to covalently react with active-site cysteines in the ATP-binding pockets of the target kinases, such that alkynylated variants of inhibitors 1 and 2 (probes 3 and 4, respectively; Fig. 1a) comprises the alkyne at positions that would not perturb the intrinsic reactivity of the Michael acceptors nor interfere with target kinase interaction based on established structural-activity relationships, wherein Structures of synthetic compounds 1-4 before binding: Structure 1, C18H14ClFN4O2, mw = 372.8; Structure 2, C25H24N6O2, mw = 440.5; Structure 3, C20H12ClFN4O2, mw = 394.5; and Structure 4, C27H22N6O2, mw = 462 (interpreting inhibitors as non-natural small molecule fragments of Formula (I) between 150-500 Da capable of forming a covalent bond to a cysteine-containing protein (kinase); electrophiles; Michael acceptor moiety; interpreting probes as non-natural cysteine-reactive probes of Formula (II); and alkene or alkyne moiety).
Thus, Lanning et al. teach all of the limitations of the claims.


New Objections/Rejections
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites (in part) “further comprising contacting the second cell solution with a second cysteine-reactive probe to generate a second group of cysteine-reactive probe-protein complexes”. Claim 6 depends from claim 3. Instant claim 3 recites (in part) “further comprises obtaining a second group of cysteine-reactive probe-protein complexes from a sample derived from a second solution”. Thus, claim 6 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Conclusion
Claims 1, 3, 6, 8, 10, 13, 21 and 22 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M BUNKER whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY M BUNKER/
Primary Examiner, Art Unit 1675